DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claims 1-2, it is the opinion of the Examiner that the art of record neither discloses nor rendes obvious “in a state in which the burring punch is pressed toward the cavity portion of the die with the metal plate therebetween, a gap between the vertical outer circumferential surface of the burring punch parallel to a pressing direction of the burring punch and the vertical inner circumferential surface of the cavity portion of the die facing the same is set smaller at both ends in a longitudinal direction of the horizontal cross-section of the burring punch than between said both ends whereby a burring of lesser height at said both ends than between said both ends is formed”. 
Searching by the Examiner yielded the following prior art: Sano, et alia US 5,235,881), hereinafter Sano.  Sano discloses a piercing die.  Sano neither discloses nor suggests the limitation “in a state in which the burring punch is pressed toward the cavity portion of the die with the metal plate therebetween, a gap between the vertical outer circumferential surface of the burring punch parallel to a pressing direction of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725